Title: To James Madison from James Chamberlain, 4 July 1811 (Abstract)
From: Chamberlain, James
To: Madison, James


4 July 1811, Mount Locust, Jefferson County, Mississippi Territory. “This strange app⟨licatio⟩n will I have no doubt surprize you—but dire necessity compels me to it.” Relies on JM’s “known philanthropy” to save him and his three children. Explains that he was ruined by the Embargo, although he approved of the measure. Shortly before it went into effect, he purchased property to be paid for by cotton sales, but cotton prices fell by almost two-thirds from the usual price. He also lost two slaves purchased at the same time from men who opposed the system and who now “laugh at my admiration of the measure.” Has tried to pay his creditors, but in addition to the low price of cotton, “an uncommon drought last summer” left him with only half a crop of cotton and a third of corn. His mercantile house stopped payment, too. He must pay $1,156 by the third Monday in September or the rest of his property will be forfeited and he risks going to prison. Requests $600 to save some of his property and his family and promises to repay the whole in person in two years. “I know you woud not hesitate to releive me, for in all events whats Six Hundred dollars—or Six thousand to Your Excellency’s Goodness and services—but a drop.”
“A Republican indeed can do no wilful wrong—therefore on you I trust my hopes.” Has no one else to assist him as his relatives were ruined at the time of the Revolution. His father, about seventy years old, lives in Kentucky in “low Circumstances.” Mentions that he was born 9 Aug. 1778 in Loudoun County, Virginia. His father immigrated to Kentucky about fifteen years ago, and he moved to this territory in 1800, where he has lived comfortably. In a postscript lists his property: five “valuable field negroes”; his livestock; three tracts of land in West Florida and the Mississippi Territory, all of which are “in a state of nature” and can be converted to cash; and his three sons, named Louis Washington, Ferdinand Lee, and Jefferson Madison, to whom he wishes to give “a Liberal Education.”
